Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed May 24th, 2022. By the amendment claims 1-20 are pending with claim 1 being amended and claims 19-20 being added. The applicant’s amendments have overcome the 35 U.S.C rejections as outlined in the previous Office action.

Allowable Subject Matter
Claims 1-20 are allowable. 

Independent claims 1, 19 and 20 are allowable for disclosing “a brake associated with” a pusher, an injector and a gripper, respectively. The closest prior art of Gross et al. (US 6981470) discloses a moveable pedestal used to support eggs while being injected (Abstract). Bonig et al (US 20020108488) discloses a braking mechanism on a piston in a setting tool. However, the arts do not overlap in a way that that it would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the piston disclosed by Bonig with the pedestal disclosed by Gross.

Claims 2-18 are allowable by virtue of their dependencies.

Response to Arguments
	The applicant’s arguments with respect to the drawings are persuasive and the drawing objection is withdrawn.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653